Citation Nr: 0911021	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-32 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to April 
1970.  He served in Vietnam from June 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
the Des Moines, Iowa, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDING OF FACT

The Veteran served in combat and has a current diagnosis of 
PTSD that competent medical professionals have attributed to 
combat stressors.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.


PTSD

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); See 
Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993). 

The Veteran's personnel records reveal he was in Vietnam from 
June 1968 to April 1970.  His personnel record indicates that 
he was the recipient of the National Defense Service Medal, 
the Vietnam Service Medal, and the Vietnam Campaign Medal.  

The Veteran's personnel records further reveal that while in 
Vietnam, he served with the 172nd Prev Med Unit and the 44th 
Medical Brigade.  His principal duties were that of 
preventive medical specialist.  

In May 2004, a VA counselor diagnosed the Veteran as having 
mild to moderate PTSD.  In the military history portion of 
the report, the Veteran indicated that he went to Vietnam to 
teach preventive medicine.  He noted being exposed to hostile 
forces on a weekly basis.  The Veteran indicated that he was 
stationed with several Dust Off medics and Graves 
Registration Personnel.  

The counselor noted that the Veteran served 20 months in 
Vietnam and was exposed to trauma, death, and dying.  He had 
kept these feelings "under wrap" for years.  

In a May 2004 statement in support of claim, the Veteran 
related that he was stationed in Vietnam at the 44th Medical 
Hospital, which received mortar rounds while he was there.  
He stated that he served with medical evacuation crews and 
was among the medics that went out on patrol.  He noted that 
he had close friends who were killed and others that were 
wounded.  He reported that they received mortar rounds while 
stationed at the 44th.  

In response to an August 2004 PTSD questionnaire, the Veteran 
indicated that he was a medic in Vietnam.  He reported that 
he was stationed in Pleiku with Graves Registration.  The 
Veteran also indicated that he was with the 283rd Air 
Ambulance and that he did Graves Registration duty as 
required.  He again noted that he was stationed at Pleiku 
with the 44th Medical Brigade and the 283rd Air Ambulance.

In his June 2005 notice of disagreement, the Veteran 
indicated that he received specialized training in preventive 
medicine and was sent to the 172nd Preventive Medicine Unit 
at Pleiku, Vietnam.  He noted that during his 22 months in 
Vietnam, he spent nearly all of his time with a small medical 
detachment on a small compound next to the 44th Evacuation 
Hospital.  He reported that this compound was shared with 
soldiers from the 283rd Air Ambulance Unit and the Graves 
Registration Unit.  He indicated that the Air Ambulance Unit 
picked up the wounded and dead from the field and the Graves 
Unit did identification of the bodies and sent the bodies 
personal belongings back to the States.  

He indicated that even though he was not directly assigned to 
those units, it was very difficult to separate themselves 
from what was going on around them.  He stated that these 
units did pretty much everything together and that they 
shared many of the day to day responsibilities of living in a 
War Zone.  

The Veteran was afforded a VA examination in July 2005.  At 
the time of the examination, the Veteran was noted to have 
seen active duty in Vietnam where he worked with a preventive 
medicine specialist unit.  The Veteran reported that he did 
not like to talk about his Vietnam experiences.  He noted 
having flashbacks when hearing helicopters as numerous 
helicopters had flown over his base when stationed in 
Vietnam.  Fireworks also startled him quite easily.  

When asked about stressful events, the Veteran related an 
experience where he had knowledge of a helicopter crash.  He 
and a number of other soldiers were in the serviceman's bar 
when it was announced that a Dust Off crew was required 
nearby.  The Veteran saw a group of men get up and go out and 
learned shortly thereafter that the helicopter had been shot 
down and all the men had been killed.  He was very disturbed 
by this and became more disturbed as time went on with some 
of the activities and things that were being requested of the 
troops.  

Following examination, a diagnosis of PTSD was rendered.  The 
examiner believed that the Veteran had mild PTSD and that his 
current symptoms were directly related to experiences in the 
Army.  The examiner indicated that the Veteran had exposure 
to a traumatic stressor although there was not direct threat 
of death or harm to himself.  The Veteran was exposed to 
ongoing daily traumatic and stressful events with the 
experiences he had working in the preventive medical unit, 
seeing carnage and death in terms of young men going through 
the Graves Registration process, and the events with the Dust 
Off crew.  

In his September 2005 substantive appeal, the Veteran 
indicated that his address in Vietnam was 172nd Preventive 
Medicine Unit c/o 283rd Dust Off.  He stated that though he 
was not directly assigned to the Graves Registration Unit or 
the 283rd Dust Off, he lived with these soldiers every day.  
He noted that his unit only had 5 to 7 men at any time and 
that the other units were larger and they interacted with 
them.  They all ate in the same mess hall, slept in the same 
bunkers, pulled guard duty, and performed day assignments.  
He indicated that these soldiers passed on what they had been 
exposed to.

The Veteran further noted that the 71st Evac Hospital was 
also on their compound and was mortared many times.  He 
indicated that this facility was attacked many times between 
the fall of 1968 and 1969.  As to the helicopter incident, 
the Veteran stated that this incident occurred between 
November 1968 and January 1969 and that two people from the 
283rd perished in this crash.  

The Veteran requested that it be taken into consideration 
that he had spent nearly two years living with soldiers doing 
very dangerous and traumatic work.  He stated that just 
living in these conditions could be very stressful.  

Research reveals that the 44th Medical Brigade was noted to 
have been subjected to various mortar attacks in the 1960's.  
Moreover, the 71st Evac Hospital, which was located in Pleiku 
and in the same compound as the 172nd and 283rd, was noted to 
have been situated in a very active and hostile area and was 
frequently the object of enemy attacks.

Receiving enemy fire can constitute participation in combat.  
Sizemore v. Principi, 18 Vet. App. 264 (2004).  A 
determination that a Veteran engaged in combat with the enemy 
may be supported by any evidence which is probative of that 
fact, and there is no specific limitation of the type or form 
of evidence that may be used to support such a finding. 
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a Veteran engaged in combat may include the 
Veteran's own statements and an "almost unlimited" variety of 
other types of evidence.  Gaines v. West, 11 Vet. App. 353, 
359 (1998).

The statements of the Veteran combined with the above noted 
history of the units demonstrate that in all likelihood the 
Veteran was exposed to enemy fire when in Vietnam.  As such, 
the evidence is at least in equipoise as to whether the 
Veteran was exposed to combat.  While he has reported some 
stressors, such as graves registration duty, that did not 
involve direct combat; he has reported others, such as being 
mortared, that would qualify as direct combat, and which 
served as the basis for a diagnosis of PTSD.  

The July 2005 VA examination related the diagnosis of PTSD to 
military events, including ongoing daily traumatic and 
stressful events and duties performed as a preventive medical 
specialist, it is confirmed that he had such duties.  
Further, in the May 2004, psychosocial assessment, the 
Veteran's counselor attributed the diagnosis of PTSD to 
combat stressors.

Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD are satisfied.


ORDER

Service connection for PTSD is granted  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


